IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 44A14

                                FILED 10 April 2015

STATE OF NORTH CAROLINA

              v.
ADRIAN TAREL EPPS




      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 752 S.E.2d 733 (2014), finding no error after

appeal of a judgment entered on 25 September 2012 by Judge Hugh B. Lewis in

Superior Court, Gaston County. Heard in the Supreme Court on 18 November 2014.


      Roy Cooper, Attorney General, by Amar Majmundar, Special Deputy Attorney
      General, for the State.

      Michael E. Casterline for defendant-appellant.


      PER CURIAM.


      AFFIRMED.


      Justice ERVIN did not participate in the consideration or decision of this case.